FILED
                           NOT FOR PUBLICATION                              JUN 21 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 10-30317

              Plaintiff - Appellee,              D.C. No. 4:10-cr-00056-SEH-1

  v.
                                                 MEMORANDUM *
WALLENE MARY BEAR,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                             Argued September 1, 2011
                              Submitted June 21, 2012
                                Missoula, Montana

Before: O’CONNOR, Associate Justice,** REINHARDT and THOMAS, Circuit
Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Sandra Day O’Connor, Associate Justice of the United
States Supreme Court (Ret.), sitting by designation.
      Wallene Bear appeals from her convictions for violations of 21 U.S.C. § 846

and § 846(a)(1) after entry of a conditional guilty plea. We affirm. Because the

parties are familiar with the history of this case, we need not recount it here.

      Under the circumstances presented by this case, we conclude that the district

court did not commit reversible error in denying the suppression motion. We

review de novo a district court’s denial of a suppression motion. United States v.

Ruiz, 428 F.3d 877, 880 (9th Cir. 2005). We review the district court’s factual

findings for clear error. Id.

      It is undisputed that the driver gave consent to search the automobile where

the contraband was discovered in a purse. The district court did not clearly err in

its factual finding that the purse was under the joint control of the driver and the

defendant, and that each had joint access to it. Given that finding, the district court

did not err in denying the suppression motion. See United States v. Matlock, 415

U.S. 164, 171 (1974) (“[W]hen the prosecution seeks to justify a warrantless

search by proof of voluntary consent, it is not limited to proof that consent was

given by the defendant, but may show that permission to search was obtained from

a third party who possessed common authority over or other sufficient relationship

to the premises or effects sought to be inspected.”)
      The district court also did not err in denying the motion to suppress

contraband discovered in a strip search at the detention facility. The government

had reliable information that the defendant was in possession of drugs, drug

paraphernalia had been discovered in her purse, and she had previously hidden

contraband in her body cavities. Further, at the detention facility, the defendant’s

co-arrestee was observed on closed circuit camera twice reaching into the

defendant’s bra for objects that had been hidden there. Given these undisputed

facts, the district court did not err in concluding that the strip search was justified

and conducted in a constitutionally permissible manner. See Kennedy v. Los

Angeles Police Dep’t, 901 F.2d 702, 712, 715-16 (9th Cir. 1990) (holding that

warrantless strip searches of felony suspects are permissible if justified by a

reasonable suspicion that drugs or weapons are being smuggled into a detention

facility), implicitly overruled on other grounds by Hunter v. Bryant, 502 U.S. 224

(1991) (per curiam).




      AFFIRMED.




3                                           3